Case: 21-30456     Document: 00516387928            Page: 1    Date Filed: 07/08/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                     No. 21-30456                        July 8, 2022
                                                                       Lyle W. Cayce
                                                                            Clerk
   Susan Miciotto,

                                                              Plaintiff—Appellant,

                                        versus

   Hobby Lobby Stores, Incorporated,

                                                              Defendant—Appellee.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                            USDC No. 6:19-CV-735


   Before Higginbotham, Haynes, and Wilson, Circuit Judges.
   Per Curiam:*
          Susan Miciotto appeals the district court’s denial of her motion to
   remand. She also appeals two evidentiary rulings made by the district court.
   Because the district court properly concluded that remand was inappropriate
   due to improper joinder and did not abuse its discretion regarding the
   evidentiary rulings, we affirm.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30456      Document: 00516387928          Page: 2   Date Filed: 07/08/2022




                                    No. 21-30456


                                         I.
          Susan Miciotto sued Hobby Lobby Stores, Inc. in Louisiana state
   court after falling and injuring herself outside of the Lafayette, Louisiana
   Hobby Lobby store. According to Miciotto, she was exiting the store on
   November 30, 2017, when she tripped over a warped or broken wooden
   expansion joint and fell. In her original petition for damages, Miciotto named
   Hobby Lobby and “John Doe” as defendants. She alleged Hobby Lobby, an
   Oklahoma corporation, had actual or constructive knowledge of the
   “hazardous condition which caused [her] fall.” She further alleged that
   “John Doe, a resident of Louisiana, and presently unknown employee of
   [Hobby Lobby], who had direct responsibility over the premises . . . in the
   course and scope of his employment, failed to warn against a known hazard
   or, alternatively, failed to discover and remedy the hazard.”
          In her supplemental and amended petition for damages, Miciotto
   substituted defendant John Doe with Hobby Lobby employees Allen Calais
   and Michelle Savoy. She stated that Calais’s and Savoy’s parishes of
   domicile were “presently unknown” but alleged Louisiana citizenship for
   both defendants. Substantively, Miciotto alleged
          Calais and Savoy [were] Hobby Lobby employees with direct
          responsibility over the premises of Hobby Lobby Stores, Inc.
          for the inspection, discovery, repair, and/or warning against
          the hazardous condition complained of in this suit. Calais and
          Savoy, in the course and scope of their employment, failed to
          warn against a known hazard or, alternatively, failed to discover
          and remedy the hazard as required in the exercise of reasonable
          care.
          Shortly after Miciotto filed her amended petition, Hobby Lobby
   removed this action to federal court, asserting diversity jurisdiction under 28
   U.S.C. § 1332. According to Hobby Lobby, the amount in controversy
   exceeded the statutory minimum, and Miciotto lacked any “arguable or



                                         2
Case: 21-30456      Document: 00516387928           Page: 3   Date Filed: 07/08/2022




                                     No. 21-30456


   reasonable basis on which to state a cause of action against [Calais or Savoy],
   and thus, the alleged lack of diversity caused by their presence [did] not bar
   removal.” Miciotto moved to remand, asserting lack of diversity. The
   magistrate judge entered a report and recommendation that remand be
   denied. Miciotto objected, but the district court adopted the magistrate’s
   report and recommendation, dismissed Calais and Savoy without prejudice,
   and denied Miciotto’s motion to remand.
           The case proceeded to trial, and the jury rendered a verdict in favor of
   Hobby Lobby. Prior to trial, the district court made evidentiary rulings that
   Miciotto contends “dramatically affected [the] presentation of her case.”
   Miciotto now raises three issues on appeal: (1) the district court erred in
   denying her motion to remand; (2) the court abused its discretion in
   excluding post-accident photographs; and (3) it likewise abused its discretion
   in excluding testimony of Stephanie Cummings. We address these issues in
   turn.
                                         II.
           The denial of Miciotto’s motion to remand is reviewed de novo.
   Butler v. Denka Performance Elastomer, LLC, 16 F.4th 427, 435 (5th Cir.
   2021). Both evidentiary rulings are reviewed for abuse of discretion. Huynh
   v. Walmart Inc., 30 F.4th 448, 457–58 (5th Cir. 2022). Under the abuse of
   discretion standard, “we will not reverse erroneous evidentiary rulings
   unless the aggrieved party can demonstrate ‘substantial prejudice.’” Id. at
   458 (internal quotation marks and citation omitted).
                                         III.
                                         A.
           Miciotto first asserts that the district court erred in denying her
   motion to remand. Hobby Lobby, on the other hand, contends that the




                                          3
Case: 21-30456      Document: 00516387928           Page: 4     Date Filed: 07/08/2022




                                     No. 21-30456


   district court properly denied the motion because the individual, nondiverse
   Hobby Lobby employees were improperly joined as parties to this action. We
   agree with Hobby Lobby.
          When parties lack complete diversity, removal is only appropriate if
   the non-diverse defendant was improperly joined. Hicks v. Martinrea Auto.
   Structures (USA), Inc., 12 F.4th 511, 514 (5th Cir. 2021). This court has
   “recognized two ways to establish improper joinder: (1) actual fraud in the
   pleading of jurisdictional facts, or (2) inability of the plaintiff to establish a
   cause of action against the non-diverse [defendant] in state court.”
   Smallwood v. Ill. Cent. R.R. Co., 385 F.3d 568, 573 (5th Cir. 2004) (internal
   quotation marks and citation omitted). Here, fraud is not at issue; our focus
   is on Miciotto’s ability to establish a cause of action against Calais or Savoy.
          In determining if a plaintiff has established a cause of action against a
   non-diverse defendant, courts use a Federal Rule of Civil Procedure 12(b)(6)-
   type analysis. Typically, “if a plaintiff can survive a Rule 12(b)(6) challenge,
   there is no improper joinder.” Id. The usual Rule 12(b)(6) standard applies:
   “a complaint must contain sufficient factual matter, accepted as true, to
   ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556
   U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570
   (2007)). Facial plausibility is met “when the plaintiff pleads factual content
   that allows the court to draw the reasonable inference that the defendant is
   liable for the misconduct alleged.”           Id.    Further, in making this
   determination, we “evaluate all of the factual allegations in the plaintiff’s
   state court pleadings in the light most favorable to the plaintiff, resolving all




                                           4
Case: 21-30456         Document: 00516387928              Page: 5       Date Filed: 07/08/2022




                                          No. 21-30456


   contested issues of substantive fact in favor of the plaintiff.” Green v.
   Amerada Hess Corp., 707 F.2d 201, 205 (5th Cir. 1983). 1
           We turn to the state law applicable to Miciotto’s claims. Miciotto
   alleged a premises liability claim. More specifically, she alleged that Hobby
   Lobby and its employees, Calais and Savoy, “failed to warn against a known
   hazard or, alternatively, failed to discover and remedy the hazard,” which
   ultimately resulted in her injury. Under Louisiana law, an individual may be
   liable to a third party as a result of the individual’s breach of an employment-
   imposed duty when:
           1. The principal or employer owes a duty of care to the third
           person (which in this sense includes a co-employee), breach of
           which has caused the damage for which recovery is sought.
           2. This duty is delegated by the principal or employer to the
           defendant.
           3. The defendant . . . employee has breached this duty through
           personal (as contrasted with technical or vicarious) fault. The
           breach occurs when the defendant has failed to discharge the
           obligation with the degree of care required by ordinary
           prudence under the same or similar circumstances . . .
           including when the failure results from not acting upon actual
           knowledge of the risk to others as well as from a lack of ordinary
           care in discovering and avoiding such risk of harm which has
           resulted from the breach of the duty.


           1
             There are also a small number of cases, not including today’s case, in which “the
   plaintiff has ‘stated a claim, but has misstated or omitted discrete facts that would
   determine the propriety of joinder. In such cases, the district court may, in its discretion,
   pierce the pleadings and conduct a summary inquiry.’” Hicks, 12 F.4th at 515 (quoting
   Smallwood, 385 F.3d at 573). That said, “a summary inquiry is appropriate only to identify
   the presence of discrete and undisputed facts that would preclude plaintiff’s recovery
   against the in-state defendant.” Smallwood, 385 at 573–74.




                                                5
Case: 21-30456      Document: 00516387928          Page: 6   Date Filed: 07/08/2022




                                    No. 21-30456


          4. . . . [P]ersonal liability cannot be imposed upon the . . .
          employee simply because of his general administrative
          responsibility for performance of some function of the
          employment. He must have a personal duty towards the
          injured plaintiff, breach of which specifically has caused the
          plaintiff’s damages. If the defendant’s general responsibility
          has been delegated with due care to some responsible
          subordinate or subordinates, he is not himself personally at
          fault and liable for the negligent performance of this
          responsibility unless he personally knows or personally should
          know of its non-performance or mal-performance and has
          nevertheless failed to cure the risk of harm.
   Canter v. Koehring Co., 283 So. 2d 716, 721 (La. 1973), superseded on other
   grounds by statute, La. Stat. § 23:1032 (1998).
          Miciotto contends the district court “failed to evaluate all of the
   factual allegations in the state court pleadings in the light most favorable to
   [her].” See Green, 707 F.2d at 205. More specifically, she asserts that the
   district court erred in not finding that her “allegations of knowledge and
   failure to warn against Calais and Savoy state[d] a personal duty and breach
   which is more than a general administrative responsibility for performance of
   some function of employment.”             According to Miciotto, Canter
   acknowledges that an employee who has personal knowledge of a dangerous
   condition but fails to address the condition may be held personally liable
   regardless of an employer’s delegated responsibility.
          Hobby Lobby responds that the district court correctly denied
   Miciotto’s motion to remand because her petition stated “only general
   allegations of negligence against Hobby Lobby’s individual employees . . .
   and fail[ed] to establish any of the Canter factors.” Hobby Lobby asserts that
   the magistrate’s report and recommendation, adopted by the district court,
   correctly concluded that Miciotto “failed to allege any specific facts to show
   that these individual employees had any duty to [her].” Put differently,




                                         6
Case: 21-30456         Document: 00516387928               Page: 7       Date Filed: 07/08/2022




                                           No. 21-30456


   Hobby Lobby argues that Miciotto “presented no evidence of actual
   knowledge other than . . . conclusory and unsupported allegations.” And
   “general conclusory allegation[s] that Calais or Savoy had actual knowledge
   of the condition, without any supporting facts, [are] insufficient to support a
   claim against them.” We agree.
           In her amended petition, Miciotto alleged that Calais and Savoy
   “failed to warn against a known hazard or, alternatively, failed to discover
   and remedy the hazard as required in the exercise of reasonable care.” And
   as Miciotto correctly argues, in some instances, knowledge plus “failure to
   cure the risk of harm” can be enough to create personal liability on the part
   of employees. Canter, 283 So. 2d at 721. 2 That said, the issue is that Miciotto
   failed to allege any specific factual allegations to substantiate her conclusory
   allegations, which merely track the general scope of the duty owed under
   Louisiana law. This matters because “Louisiana retains a system of fact
   pleading, and mere conclusions of the plaintiff unsupported by facts will not
   set forth a cause or right of action.” Scheffler v. Adams & Reese, LLP, 950 So.
   2d 641, 646–47 (La. 2007). Courts are thus not required to accept conclusory
   allegations. 3 We therefore find no error in the district court’s denial of
   Miciotto’s motion to remand.


           2
             Miciotto contends that her allegation that Calais and Savoy had “direct
   responsibility” is equivalent to alleging the “delegation of a specific duty,” but even if not,
   “a duty exists under general tort principles, independent of any delegated responsibility
   from [Hobby Lobby].” Because Miciotto’s pleadings fall short regardless, we do not
   address this argument.
           3
             See also Giles v. Wal-Mart Louisiana LLC, No. CV 16-2413, 2016 WL 2825778, at
   *4 (E.D. La. May 13, 2016) (“Plaintiff’s allegation that all [d]efendants ‘had actual or
   constructive knowledge’ of the allegedly dangerous condition on the premises is a
   conclusory allegation that the [c]ourt is not required to accept and it does not amount to an
   allegation that [the non-diverse defendant] personally knew of the allegedly dangerous hole
   in the parking lot.”); Deggs v. Fives Bronx, Inc., No. CV 19-406-BAJ-EWD, 2020 WL
   12948065, at *8 (M.D. La. Mar. 3, 2020) (“The allegation that Housley ‘failed to




                                                 7
Case: 21-30456        Document: 00516387928              Page: 8      Date Filed: 07/08/2022




                                         No. 21-30456


                                              B.
           Miciotto next contends that the district court erred by excluding post-
   accident photographs. Again, we find no error.
           For background, Hobby Lobby hired Ladybugs Parking Lot Sweeping,
   Inc. to repair wooden expansion joints on its premises and the adjacent
   premises of Hobby Lobby affiliate Mardel. Ladybugs took photos depicting
   the expansion joints prior to repair. These photos were taken in April 2018,
   approximately five months after Miciotto’s fall.
           Prior to trial, Hobby Lobby filed a motion in limine to exclude
   Ladybugs’s photographs, contending they could confuse and mislead the jury
   by presenting an inaccurate representation of the sidewalk at the time of the
   subject accident. 4 According to Hobby Lobby, the photos did not reflect “an
   accurate depiction of the scene of [the subject] incident and thus [were] not
   relevant” because they were taken five months after Miciotto’s accident.
   Hobby Lobby further asserted that Ladybugs’s photographer could not say
   whether the photographs depicted the sidewalk outside of the Hobby Lobby
   store, the sidewalk outside of the neighboring store, or somewhere in
   between.
           Miciotto opposed Hobby Lobby’s motion, asserting that the
   photographs were relevant to proving Hobby Lobby’s failure to exercise
   reasonable care because they showed widespread deterioration of the



   adequately inspect and repair the subject equipment such that it was in an adequate safe
   working manner prior to the accident,’ is the sort of conclusory allegation that
   this [c]ourt is not required to accept.”), report and recommendation adopted sub nom. Deggs
   v. Five Bronx, Inc., No. CV 19-00406-BAJ-EWD, 2020 WL 1442970 (M.D. La. Mar. 24,
   2020).
           4
             Hobby Lobby’s motion also sought to exclude photographs taken by Miciotto’s
   expert in 2020. Miciotto does not challenge the exclusion of these photographs.




                                               8
Case: 21-30456      Document: 00516387928          Page: 9    Date Filed: 07/08/2022




                                    No. 21-30456


   expansion joints substantially similar to the condition that caused her fall.
   But the district court agreed with Hobby Lobby:
          Miciotto [did] not establish[] that the condition of the sidewalk
          at the time of the accident was substantially similar to the
          condition depicted in the photographs. The Ladybugs
          photographs were taken in April 2018, some five months after
          the incident. Further, the person who took the photographs
          admits that he is not sure whether they show the portion of the
          sidewalk where the incident occurred.
   Miciotto v. Hobby Lobby Stores, Inc., No. 6:19-CV-00735, 2021 WL 220121, at
   *3 (W.D. La. Jan. 21, 2021). We cannot say the district court abused its
   discretion in reaching this conclusion.
          Abuse of discretion is a high standard. “A district court abuses its
   discretion when its ruling is based on an erroneous view of the law or a clearly
   erroneous assessment of the evidence.” In re: Taxotere (Docetaxel) Prod. Liab.
   Litig., 26 F.4th 256, 263 (5th Cir. 2022) (citation and internal quotation
   marks omitted). Neither is present here. Rather, as the district court
   properly noted, “[t]he essential prerequisite of admissibility is relevance.”
   United States v. Hall, 653 F.2d 1002, 1005 (5th Cir. 1981). And even when
   evidence is relevant, “[t]he court may exclude [it] if its probative value is
   substantially outweighed by a danger of one or more of the following: unfair
   prejudice, confusing the issues, misleading the jury, undue delay, wasting
   time, or needlessly presenting cumulative evidence.” Fed. R. Evid. 403.
          The district court ultimately determined that, “[w]hile the
   photographs may be marginally relevant, any such relevance [wa]s
   substantially outweighed by the prejudice resulting from the jury reviewing
   photographs that do not depict the sidewalk condition at the time of the




                                          9
Case: 21-30456       Document: 00516387928              Page: 10       Date Filed: 07/08/2022




                                         No. 21-30456


   accident.” Miciotto, 2021 WL 220121, at *3. 5 Miciotto contends on appeal
   that the court ignored her expert report, which indicated the conditions
   shown in Ladybugs’s photos were likely substantially similar to the
   conditions at the time of the accident. She also contends that Hobby Lobby
   had control over the entire premises, including Mardel’s sidewalks, so the
   photographs were “relevant to proof of Hobby Lobby’s prior knowledge and
   failure to exercise reasonable care” regardless. However, these contentions
   merely reflect Miciotto’s disagreement with the court’s assessment.
   Disagreement with that assessment does not make it erroneous under our
   standard of review.         Accordingly, we affirm the court’s exclusion of
   Ladybugs’s photographs. 6
                                              C.
           Finally, Miciotto asserts that the district court erred by excluding
   portions of Stephanie Cummings’s testimony from trial. We find no abuse
   of discretion.
           Cummings was a witness to Miciotto’s accident. Her discovery
   deposition was taken in July 2020, and her trial deposition was taken in June
   2021. Hobby Lobby objected to portions of Cummings’s trial testimony as
   hearsay and filed a motion in limine to exclude the hearsay statements. 7 In


           5
             Because Miciotto intended to illustrate the condition of the sidewalk by
   introducing the subject photographs, the district court noted their admissibility turned on
   whether the photographs were “substantially similar” to the condition at the time of the
   accident. See 1 Muller & Kirkpatrick, Federal Evidence § 9:27. (Westlaw
   2016).
           6
            Because we find no error in the district court’s ruling, we need not reach whether
   Miciotto’s substantial rights were affected by the ruling. Huynh, 30 F.4th at 458.
           7
             “Simply stated, ‘hearsay’ is any out-of-court statement introduced in evidence
   for the purpose of proving the truth of the matter contained in the statement.” United
   States v. Williamson, 450 F.2d 585, 589 (5th Cir. 1971); see also Fed. R. Evid. 801(c).




                                               10
Case: 21-30456        Document: 00516387928              Page: 11       Date Filed: 07/08/2022




                                          No. 21-30456


   its motion, Hobby Lobby noted its anticipation that Miciotto would attempt
   to “introduce an alleged statement from an unidentified Hobby Lobby
   employee, through the testimony of . . . Cummings, to prove that Hobby
   Lobby had notice of the [sidewalk] condition prior to [Miciotto’s] fall.”
   Although various portions of Cummings’s testimony are at issue, the
   following quote captures the gist: “I do recall hearing someone mention that
   somebody had mentioned to them that something was sticking up out of the
   ground there. That there was a problem with something sticking up out of
   the ground there. I did not hear in great detail anything beyond that.”
           The court addressed Hobby Lobby’s motion in limine and objections
   to Cummings’s trial deposition testimony together, sustaining the objections
   and excluding the subject testimony as hearsay. The court further concluded
   that the testimony did not meet the requirements for the hearsay exception
   provided in Federal Rule of Evidence 801(d)(2)(D). 8
           On appeal, Miciotto contends Rule 801(d)(2)(D) “clearly applied” to
   Cummings’s testimony, and the district court provided no explanation as to
   why it ruled otherwise. Hobby Lobby, however, contends that Cummings’s
   testimony was properly excluded, because “Cummings [could not] identify
   the employee who allegedly made the statement and her testimony [did not]
   have a sufficient evidentiary foundation to establish that any hearsay
   exception applies, including that enumerated in [Rule] 801(d)(2)(D).”
           In her briefing, Miciotto states that while Cummings could not
   identify the employee who allegedly made the statement, the employee was
   “later determined” to be Kelly Fanguy, Hobby Lobby’s front-end manager.



           8
             Under Rule 801(d)(2)(D), a statement is not hearsay if “[t]he statement is offered
   against an opposing party and . . . was made by the party’s agent or employee on a matter
   within the scope of that relationship and while it existed.”




                                               11
Case: 21-30456       Document: 00516387928             Page: 12      Date Filed: 07/08/2022




                                        No. 21-30456


   More specifically, she states another witness, former Hobby Lobby employee
   Angela Akmenkalns, “testified that Fanguy made a statement at the scene
   that she had reported the condition to management because she (Fanguy)
   was afraid someone was going to fall.”
          Reviewing the record, we nonetheless conclude that the district court
   did not abuse its discretion in excluding Cummings’s testimony. As pointed
   out by Hobby Lobby, Cummings stated several times in her depositions that
   she could not identify the speaker who allegedly made the subject statement.
   In fact, Cummings stated that she could not even recall if the speaker was a
   male or female, or had blonde hair or dark hair. 9 This court has previously
   indicated that “[a]bsent some indication of who made the [hearsay] remarks,
   [the remarks] fail[] to qualify as admissions by a party-opponent under
   Federal Rule of Evidence 801(d)(2).” Cleveland v. Ford, 12 F.3d 209, 1993
   WL 530226, at *2 (5th Cir. Dec. 9, 1993) (unpublished). Against this
   backdrop, we do not discern an abuse of discretion.
                                            IV.
          For the reasons discussed above, we find no reversible error in the
   district court’s denial of Miciotto’s motion to remand or in its evidentiary
   rulings.
                                                                         AFFIRMED.




          9
             At one point, Cummings stated that she thought she remembered the person
   being “kind of petite with shorter hair.” However, Fanguy—who Miciotto alleges made
   the statement—testified that she did not have short hair at the time of the incident and
   would not describe herself as “petite” given that she was 5 feet, 7 inches tall.




                                             12